DETAILED ACTION
Status of Claims
This communication is a first action on the merits.  Claims 1-3, as originally filed, are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a patent-ineligible abstract idea without significantly more and are merely requiring generic computer implementation, which fails to transform that abstract idea into a patent-eligible invention.  In view of the two-step test regarding determining subject matter eligibility, Examiner submits that the independent claim(s) 1-3 recite(s) a method and a system for determining a level of risk of wage-and-hour litigation against a company. Therefore, the claims as a whole are considered as being in a statutory category under Step 1 of the test. 
 Regarding Step 2A, prong 1, Examiner submits that the claims as a whole are directed to a judicially recognized exception that is an abstract idea. The claimed invention is drawn to an abstract idea of determining potential litigation risk, by specifically “collecting, receiving, and storing in digital data storage, time-and-attendance data for the employee of the company…”; “detecting a potential error in the time-and-attendance data …”; and “displaying a prompt on the mobile device to prompt the employee to verify the time-and-attendance data…” and by specifically “receiving, and storing in digital data storage, time-and-attendance data for employees of the company…”; “receiving, and storing in digital data storage, payment records of compensation…”; “determining using a compliance engine, and storing in digital data storage, confidence-weighted potential violations of wage-and-hour regulations…”; “determining, and storing in digital data storage, potential violation risk factors…”; “receiving, and storing in digital data storage, additional risk factors associated with the employer…”; “determining, using a digital risk analysis engine, the level of risk of wage-and- hour litigation against the company…”. The limitations of at least “detecting a potential error in the time-and-attendance data …” and “determining, using a digital risk analysis engine, the level of risk of wage-and- hour litigation against the company…” as drafted are drawn to a process that, under its broadest reasonable interpretation, falls within the abstract idea grouping of Certain Methods of Organizing Human Activity (i.e. fundamental economic principles or practices including hedging, insurance, mitigating risk; commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activity or behaviors; business relations; or managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions). That is, the claims are directed to the concept of determining potential litigation risk. If a claim limitation/invention, under its broadest reasonable interpretation, can be construed as describing fundamental economic principles or practices, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. In particular, the steps together are accomplishing the determining of a level of risk of wage-and-hour litigation against a company, which is related to the fundamental economic principles or practices, including at least mitigating risk. Accordingly, the claims recite an abstract idea.
Regarding Step 2A, prong 2, Examiner submits that the claims do not recite additional elements that integrate the judicial exception into a practical application. Examiner submits that the claims at hand in fact do not include any recitation of additional elements in the claim beyond the judicial exception that would integrate the judicial exception into a practical application. To be considered statutory, the claims require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. In this regard, Examiner submits that there are no such additional elements that improve the functioning of a computer to any other technology or technical field, apply or use a judicial exception to effect a particular treatment, apply the judicial exception with or by use of a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Accordingly, the claims recite an abstract idea.
Even though Examiner argues that the claims as hand are directed to a judicially recognized exception of an abstract idea, for the purpose of continuity, the following step of the two-step test will be discussed. Regarding Step 2B drawn to determining if the claim recites additional elements amounting to significantly more than the judicial exception, Examiner submits that the claims in fact do not include any recitation of additional elements that would constitute anything significantly more. In particular, the claim only recites one additional element – using a computer system including a processor to perform the steps of the invention. The processor in the claimed steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of computing or processing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. In view of the recent Berkheimer decision and the Step 2B analysis of the above rejection, Examiner is reiterating the fact that the determining of potential litigation risk as claimed is a well-understood, routine, conventional activity and can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. Said conclusion is made based upon a factual determination supported by the specification, which states that the claimed invention is merely implemented on a system that can be any kind of device which can be programmed including e.g. any kind of computer like a server or personal computer (see page 16, [0042], Fig. 1), including a method and a system for determining potential litigation risk. Furthermore Examiner relies on the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s), such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added)). In contrast to the Enfish decision where the claims focused on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of data, the present case is drawn to certain independently abstract ideas that use computers as tools. Enfish, 822 F.3d at 1335–36; see Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). Furthermore, the instant claims’ invocation of computers, and/or networks, and/or displays does not transform the claimed subject matter into patent-eligible applications. The claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions “on a set of generic computer components” and display devices. Bascom, 2016 WL 3514158, at *6–7.  Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information. Such invocations of computers and networks that are not even arguably inventive are “insufficient to pass the test of an inventive concept in the application” of an abstract idea. buySAFE, 765 F.3d at 1353, 1355; see, e.g., Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015); Internet Patents, 790 F.3d at 1348–49; Content Extraction, 776 F.3d at 1347–48. Therefore, these claim limitations, either individually or as an ordered combination, do not amount to significantly more than the abstract idea itself and do not transform the nature of the claim from the judicial exception into a patent-eligible application. The claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ridge et al. (US Patent 9,020,848 B1, herein Ridge).
As per claim 3, Ridge teaches of a method for detecting potential violations of wage-and-hour laws using automatically collected time-and-attendance of an employee of a company, the method comprising the steps of:
collecting, receiving, and storing in digital data storage, time-and-attendance data for the employee of the company, during a time period, the time-and-attendance data received from a mobile device carried by the employee during work times and having geolocation capability, the time-and-attendance data generated at least in part by detection by the mobile device of breaches of a plurality of geofences, the breaches representing entry into and exit from at least of the plurality of geofences, the plurality of geofences being associated with the company, the time-and-attendance data including employee presence duration, and employee absence data;
detecting a potential error in the time-and-attendance data during collecting of the time-and-attendance data; and
displaying a prompt on the mobile device to prompt the employee to verify the time-and-attendance data in response to detection of the potential error (abstract and col. 1, line 38-col. 2, line 16 which describes a method for tracking time and location of an employee, using time tracking software installed on a mobile device to detect the presence or lack of presence of an electronic signal, where the detection may trigger the mobile application to clock in/out the employee, where the data may be captured and stored in a database, as well as the inclusion of geofencing used in combination with scheduling to clock in/out employees when entering a geofenced area determined by the employer and how a supervisor may use the system to review timesheets and make changes and integrate the data into a payroll system; and col. 4, lines 33-38 and Fig. 1 which describes how the employee may have a mobile device that scans the area near the employee for a signal; and col. 5, lines 5-20 which describes how if the signal has been detected, the mobile application may enter the automatic clock/out flow which allows the mobile application to automatically clock in/out without any input from the employee, and the mobile application with send a request to the server asking if the employee is schedule or not within a defined threshold, where if the server indicates the employee is not scheduled to work, the mobile application may give the option to the employee to manually clock in, as well as the database that stores the employee’s work schedule; and col. 5, lines 36-col. 6, line 15 and Fig. 2 which describes the manual clock in/out flow that requires an action from the user of the mobile application as well as how the mobile application may prompt the employee to override the work schedule stored in the database; and col. 6, line 66-col. 7, line 8 .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramasubramanian et al. (US 2016/0210631 A1, herein Ramasubramanian) in view of Ridge et al. (US Patent 9,020,848 B1, herein Ridge).
As per claim 1, Ramasubramanian teaches of a method for determining a level of risk of wage-and-hour litigation against a company, the method comprising the steps of:
receiving, and storing in digital data storage, time-and-attendance data for employees of the company, during a time period, the time-and-attendance data including employee presence duration, employee absence data;
receiving, and storing in digital data storage, payment records of compensation paid by the company to the employees for work performed during the time period;
determining using a compliance engine, and storing in digital data storage, confidence-weighted potential violations of wage-and-hour regulations by the employer, the compliance engine identifying the potential violations by analysis of the time-and- attendance data, the payment records, and a digital library of wage-and-hour regulations, the analysis including identifying applicable wage-and-hour regulations according to a type of employee, a type of employer, and a jurisdiction, and confidence-weighting the potential violations based on at least one of the employee absence data and the count of false-positive breaches of the geofence;
determining, and storing in digital data storage, potential violation risk factors, based on the confidence-weighted potential violations, the potential violation risk factors including at least one of the following: recidivist risk level, monetary level, cycle time, duration, corroboration, false positive;
receiving, and storing in digital data storage, additional risk factors associated with the employer, the additional risk factors including at least one of the following: a judgment proof value, class action viability, collective action viability, venue, projected legal costs, dismissal rate;
determining, using a digital risk analysis engine, the level of risk of wage-and- hour litigation against the company based on the confidence-weighted potential violations and the additional risk factors (abstract and pg. 1, [0005] which describes the organizational fraud detection system and method including a processor and a memory used for flagging transactions as potential fraudulent activity in an organization, where the process receives a suspected transaction, classifies the transaction into one or more groups of fraudulent activity, selects a set of investigation rules for investigating the suspected transaction, determines the data associated with 
However, Ramasubramanian fails to explicitly teach of receiving time-and-attendance data for employees generated by the detection by mobile devices of breaches of a geofence and receiving payment records of compensation paid by the company to the employees. Ridge teaches of a method and system for time and location tracking, including: 
receiving, and storing in digital data storage, time-and-attendance data for employees of the company, during a time period, the time-and-attendance data received from a plurality of mobile devices having geolocation capability and carried by employees of the company during work times, the time-and-attendance data generated at least in part by detection by the mobile devices of breaches of a geofence, the breaches representing entry into and exit from the geofence, the geofence associated with a workplace of the company, the time-and-attendance data including employee presence duration, employee absence data, and a count of false-positive breaches of the geofence;
receiving, and storing in digital data storage, payment records of compensation paid by the company to the employees for work performed during the time period (abstract and col. 1, line 38-col. 2, line 16 which describes a method for tracking time and location of an employee, using time tracking software installed on a mobile device to detect the presence or lack of presence of an electronic signal, where the detection may trigger the mobile application to clock in/out the employee, where the data may be captured and stored in a database, as well as the inclusion of geofencing used in combination with scheduling to clock in/out employees when entering a geofenced area determined by the employer and how a supervisor may use the system to review timesheets and make changes and integrate the data into a payroll system; and col. 4, lines 33-38 and Fig. 1 which describes how the employee may have a mobile device that scans the area near the employee for a signal; and col. 5, lines 5-20 which describes how if the signal has been detected, the mobile application may enter the automatic clock/out flow which allows the mobile application to automatically clock in/out without any input from the employee, as well as the database that stores the employee’s work schedule; and col. 6, line 66-col. 7, line 8 which describes how the server communicates with the database to store and retrieve event data including employee location, work schedule, and clock in/out times).

As per claim 2, it refers to a system for performing the above steps.  It recites limitations already addressed by claim 1 above, and is therefore rejected under the same art and rationale.  Furthermore, Ramasubramanian et al. (US 2016/0210631 A1, herein Ramasubramanian) discloses the steps are performed on an OFD system implemented on a variety of computing systems (pg. 2, [0015], Fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY Y YOUNG whose telephone number is (571)270-5294. The examiner can normally be reached Mondays, Tuesdays, and Thursdays, 9:00a-3:00p, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY Y YOUNG/Examiner, Art Unit 3683                                                                                                                                                                                             

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683